               Case 1:20-cv-04570-CM Document 4 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELVIN GENAO,
                               Plaintiff,
                                                               20-CV-4570 (CM)
                      -against-
                                                               ORDER OF DISMISSAL
NEW YORK CITY HOUSING AUTHORITY,                               UNDER 28 U.S.C. § 1651
DIVISION OF HUMAN RIGHTS,
                               Defendant.

COLLEEN McMAHON, Chief United States District Judge:

          On June 5, 2019, the Court barred Plaintiff from filing any new federal civil action in forma

pauperis (IFP) without first obtaining from the Court leave to file. See Genao v. Saint Pauls Church,

ECF 1:19-CV-2704, 6 (S.D.N.Y. June 5, 2019). Plaintiff files this new pro se case, seeks IFP status,

and has not sought leave from the Court. This action is therefore dismissed without prejudice for

Plaintiff’s failure to comply with the June 5, 2019 order.

          The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the

docket.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:      June 16, 2020
            New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
